IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PETER SAUERS,                            : No. 775 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
LOWER SOUTHAMPTON TOWNSHIP,              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.